Citation Nr: 1606802	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  06-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to medication taken for service-connected neurological and mental health disabilities. 

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to medication taken for service-connected neurological and mental health disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.  

The Veteran and D.S. presented testimony at a personal hearing before the undersigned Veterans Law Judge in February 2010.  A transcript is of record.  The claims were remanded by the Board in September 2010, March 2012, December 2012, and July 2013 for additional development.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Board previously referred a claim for additional back disabilities under 38 U.S.C.A. § 1151.  As review of the record still does not reveal that any action has been taken to address this matter, it is again referred to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board remanded the claims in July 2013 in order for VA to make a specific request for any record(s) associated with the Veteran's May 2005 post-fall emergency room visit to Memorial Hospital in Jacksonville, Florida.  The AMC sent a letter to the Veteran in July 2013 requesting his authorization for the release of records from this facility, and he submitted a VA Form 21-4142 dated in August 2013.  The Veteran also submitted a VA Form 21-4142 dated in August 2013 for Dr. A.T.  No action to request records from the facilities identified in the VA Forms 21-4142 appears to have been made, in violation of 38 C.F.R. § 3.159(c)(1).  This must be rectified on remand.

The Board also remanded the claims in July 2013 in order to obtain the Veteran's complete treatment records from the North Florida/South Georgia Veterans Health System dated since March 1995.  Review of the electronic file reveals that records from this facility dated from July 13, 1995, forward were obtained.  Review of the electronic file also reveals that the AOJ noted the absence of records dated from March 1995 to July 12, 1995, see April 2014 VA Form 27-0820, but no additional action was taken to determine whether records dated between those dates did or did not exist and whether further efforts to obtain the records would be futile.  This must be rectified on remand.  See 38 C.F.R. § 3.159 (c)(2).  

The Veteran has reported receiving treatment from the VA Medical Center in Jackson, Mississippi, from 2008 to the present.  See September 2015 VA Form 27-0820.  It does not appear that records from this facility have been requested or obtained, which must be rectified on remand.  

If any of the outstanding records discussed in the first two paragraphs are obtained, VA must obtain an addendum opinion from the VA examiner who provided the opinion requested by the Board in its July 2013 remand to ascertain whether the receipt of the additional records would change the opinion provided in February 2014.  


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain records from the two medical providers identified in the VA Forms 21-4142 dated in August 2013.  

2.  Contact the North Florida/South Georgia Veterans Health System and determine whether records dated from March 1995 to July 12, 1995, exist or not and, if not, whether further efforts to obtain the records would be futile

3.  Obtain the Veteran's complete record of treatment from the Jackson, Mississippi, VAMC, dated from 2008 to the present.  

4.  If additional records are obtained after completing the directives outlined in instructions 1 and 2, obtain an addendum opinion from the VA examiner who provided the February 2014 opinion to ascertain whether the receipt of the additional records would change the opinion provided in February 2014.  

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




